DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23rd, 2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4 and 7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nereau, US 9779903.
Regarding claim 1, Nereau discloses (fig. 1) a DC circuit breaker (1) [col.1, lines 7-10] comprising:
a first terminal unit (labeled in fig. 1, below) connected to a power source (10); and

where the first terminal unit (labeled in fig. 1, below) comprises at least a pair of first terminals (labeled in fig. 1, below) connected to each other in parallel and connected to the power source (10),
where the second terminal unit (labeled in fig. 1, below) comprises at least a pair of second terminals (3, 5) respectively corresponding to the first terminals (labeled in fig. 1, below) and connected to each other in parallel so as to be connected to the load (11),
where the first terminals (labeled in fig. 1, below) comprise:
a pair of first positive terminals (labeled in fig. 1, below) configured to be connected to a positive electrode (PP) of the power source (10); and
a pair of first negative terminals (labeled in fig. 1, below) configured to be connected to a negative electrode (PN) of the power source (10), and
where the second terminals (labeled in fig.1, below) comprise:
a pair of second positive terminals (3, 5) respectively corresponding to the first positive terminals (labeled in fig.1, below); and a pair of second negative terminals (3, 5) respectively corresponding to the first negative terminals (labeled in fig.1, below).
	
    PNG
    media_image1.png
    275
    405
    media_image1.png
    Greyscale


Regarding claim 4, Nereau further discloses where the second terminal unit (labeled in fig. 1, above) further comprises a second connection portion (L2) configured to connect the second terminals (labeled in fig. 1, above) in parallel.
Regarding claim 7, Nereau further discloses an opening and closing portion (9) configured to control a connection between the first terminal unit (labeled in fig. 1, above) and the second terminal unit (labeled in fig. 1, above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nereau in view of An, US Pat 8390406.
Regarding claim 8, Nereau fails to explicitly disclose an arc-extinguishing portion configured to extinguish an arc generated by an operation of the opening and closing portion.
An discloses (figs. 3-7) a circuit breaker comprising an arc-extinguishing portion (700) configured to extinguish an arc generated by an operation of opening and closing portions (500, 600).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit breaker of Nereau, with the inclusion of the arc-extinguishing 
Regarding claim 9, An further discloses where the arc-extinguishing portion (700) comprises an induction portion (labeled in fig.6, below) configured to guide the arc generated by the operation of the opening and closing portion (500, 600) to a grid portion (730);
the grid portion (730) configured to increase a pressure of the arc induced by the induction portion (labeled in fig.6, below); and
an exhaust portion (labeled in fig.6, below) configured to discharge the arc having the increased pressure through the grid portion (730).
	 
    PNG
    media_image2.png
    383
    412
    media_image2.png
    Greyscale

			
Regarding claim 10, An further discloses a supporting portion (labeled in fig.6, above) positioned between a fixed portion (600) and a movable portion (500) to support the exhaust portion (labeled in fig.6, above) and the grid portion (730).

a supporting frame (labeled in fig.6, above) coupled to the supporting plates (720) to maintain a gap between the supporting plates (720).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833